Case: 2:20-cv-00109-DLB-CJS Doc#:1-2 Filed: 07/29/20 Page: 1 of 1 - Page ID#: 19

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Kentucky

Robert Leshner & Associates, Inc.
c/o Registered Agent: James R. Cummins

 

Plaintiff(s)

v. Civil Action No.

Douglas E. Kisker

 

Nee NNN Ne ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Douglas E. Kisker
740 Centre View Boulevard, 5th Floor
Crestview Hills, KY 41017

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Robert Leshner & Associates, Inc.

clo Registered Agent: James R. Cummins
Cummins Law LLC

312 Walnut Street, Suite 1530

Cincinnati, OH 45202

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 07/29/2020

 

Signature of Clerk or Deputy Clerk
